Title: Tristram Dalton to Thomas Jefferson, 27 May 1817
From: Dalton, Tristram
To: Jefferson, Thomas


          
            Dear Sir.
            Boston 
              May 27th 1817
          
          I have to acknowledge & thank you for your favour of the 2nd Inst: which I communicated to my friend Aaron Dexter Esqr President of the  Massas Agricultural Society. He and his friends are highly gratified by your account of Col Randolph’s success in ploughing hill sides horizontally—a desideratum long sought for, in vain, in this quarter. Several Gentlemen are anxious to begin the system—but lest there should be a difect in a plow that might be made under their direction for this purpose, the President has requested me to ask the favour of you, which as it is for general utility, I flatter myself you will excuse this liberty, to order a plow made according to Col Randolph’s plan, complete, and forwarded to Richmond, to the care of Mr James Baker Merchant there, who will pay the cost and every charge attending it—
          Doctor  Dexter desires me to present to you, Sir, his respectful compliments with the enclosed inaugural address of Doctor Gorham, his successor, as professor of chymistry in Harvard University. It is said to be ingenious, and as affording a few minutes amusement.
          Pardon my intrusion on your time—the object I trust will procure it.
          I pray my respectful regards may be presented to Col Randolph, and that you will accept the assurances of high esteem and regards of
          
            your most obedt Servant
            Tristram Dalton
          
        